 In the Matter of CHRISTIAN BOARD OF PUBLICATIONandALLIED PRINT-ING TRADES COUNCIL OF ST. LOUIS, MISSOURICase No. C-660.-Decided July 12, 1939Printing and Publishing Industry-Interference,Restraint,andCoercion-Company-Dominated Union:interference with formation of; support;organizedafter election held by employer suggesting that employees might vote for "acompany union" ;circulation of petitions assisted by supervisory employees ;disestablishment as collective bargaining representativeordered-Contract:withcompany-dominated union,abrogated-Discrimination:charges of,dismissed-Unit Appropriate for Collective Bargaining:compositors,mailers, pressmen,feeders, and bookbinders-CollectiveBargaining:charges of failure to,dismissedupon failure to prove a majority.Mr. Charrles'Y. Latimer,for the Board.Mr. Francis M. Curlee, Mr. Richard F. Moll,andMr. Alden A.,Stockard,all of St. Louis, Mo., for the respondent.Mr. John G. Warrington,of St. Louis., Mo., for the Council.Mr. William F. Guffey, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges duly filed by Allied Printing Trades Council of St.Louis, Missouri, herein called the Council, the National Labor Rela-tions Board, herein called the Board, by Dorothea de Schweinitz, Act-ing Regional Director for the Fourteenth Region (St. Louis, Mis-souri), issued and duly served its complaint dated March 3, 1938,against Christian Board of Publication, St. Louis, Missouri, hereincalled the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.As to the unfair labor practices, the complaint alleged, in substance,(1) that the respondent dominated, interfered with, and assisted' inthe formation and administration of a labor organization of its em-ployees designated as the Employees Representation Plan, and con-13 N. L.R. B., No. 62.534 CHRISTIAN BOARD OF PUBLICATION535tributed financial and other support to it; (2) that the respondentdischarged and refused to reinstate 7 named employees for the reasonthat they joined and assisted the Council and engaged in concertedactivities with other employees for the purpose of collective bargain-ing; (3) that the respondent refused to bargain collectively with theCouncil which had been duly chosen as the collective bargaining rep-resentative by a majority of its employees in an appropriate unit; and(4) that the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.On March 9, 1938, the respondent filed with the Acting RegionalDirector a demurrer to the complaint, an application forsubpenasdaces tecwmrequiring attendance at the hearing, as witnesses for therespondent, of John G. Warrington and Orla George, president andsecretary, respectively, of the Council, and the production of theCouncil's books, records, and papers.The respondent likewise filedan application for the issuance of subpenas requiring the attendanceat the hearing of 114 of the respondent's employees as witnesses forthe respondent.On the same day the respondent filed an answer tothe complaint in which it denied the alleged unfair labor practicesand set forth an affirmative defense as to the discharges and the allegedrefusal to bargain collectively.The answer also raised numerousconstitutional objections to the proceedings.Pursuant to notice duly served upon the respondent and theCouncil, a hearing was held at St. Louis, Missouri, on March 10,11, 12, 14, and 15, 1938, before Peter F. Ward, the Trial Examinerduly designated by the Board.The Board and the respondent wererepresented by counsel, and the Council was represented by its pres-ident.All parties participated in the hearing and were affordedfull opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues.At thebeginning of the hearing the Trial Examiner overruled the re-spondent's demurrer to the complaint.The respondent then filed amotion for a jury trial, which was denied by the Trial Examiner.On the second day of the hearing the Trial Examiner denied therespondent's applications for subpenas which had been filed with theActing Regional Director.On the last day of the hearing the TrialExaminer likewise denied the respondent's application for asubpena daces teem,,filed on that day, requiring the attendance atthe hearing of the Acting Regional Director, as a witness for therespondent, and the production of all correspondence, records, re-ports, statements, and papers in possession of the Board relating tothe respondent.The Trial Examiner denied the respondent's mo-tion to dismiss the complaint made at the close of the Board's caseand renewed at the close of the hearing, and granted the Board's 536DECISIONS OF NATIONALLABOR RELATIONS BOARDmotion to conform the pleadings to the proof.'These rulings arehereby affirmed.The Trial Examiner reserved ruling on the re-spondent's motion to strike from the record the testimony of GeorgeM. Wagner.During the course of the hearing the Trial Examinermade rulings on other motions and on objections to the admission ofevidence.2The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On May 23, 1938, the Trial Examiner filed an Intermediate Re-port, copies of which were duly served upon the respondent and theCouncil, in which he found that the respondent had engaged inunfair labor practices within themeaning of Section 8(1), (2),and (5) of the Act, but had not engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.He accordinglyrecommended that the respondent cease and desist from such unfairlabor practices; that it withdraw recognition from the EmployeesCommittee 3 as the representative of its employees for the purposesof collective bargaining; that it advise the Council in writing thatit is ready and willing to bargain collectively with the Council asthe representative of its employees ; and that it post appropriatenotices throughout its plant.He further recommended that the com-plaint be dismissed in so far as it alleged that the respondent hadviolated Section 8 (3) of the Act.The Trial Examiner in his In-termediate Report denied the respondent's motion to strike the tes-timony of George M. Wagner.Wagner's testimony explained theoperation of the "Men and Management Conference" which nego-tiates labor contracts between the Council and the closed-shop em-ployers in the St. Louis printing industry. Since this testimonywas not prejudicial to the respondent, the ruling is hereby affirmed.Thereafter, the respondent filed exceptions to the Intermediate Re-port, and requested the privilege of oral argument before the Board.Pursuant to notice duly served upon the respondent and the Coun-cil, a hearing for the purpose of oral argument was had on Decem-ber 6, 1938, before the Board in Washington, D. C.The respondentappeared by counsel and participated in the hearing.The Councildid not appear.The Board has considered the respondent's excep-tions, and save as they are consistent with the findings of fact, con-IIt appears from the evidence that the organization designated in the complaint asthe Employees Representation Plan is known to the respondent and its employees as theEmployees Committee. It is so designated herein.The Employees Committee has neveradopted a name or perfected an organization by electing officers and adopting aconstitution and bylaws.2 The respondent objected to the testimony of JohnG.Warrington with respect tonegotiations between the Council and employers other than the respondent in the "Menand Management Conference."Admission of the testimony was not prejudicial to therespondent.s Variously designated in the Intermediate Report as the Employee Representation Planand the Committee. CHRISTIANBOARD OF PUBLICATION537clusionsof law, and order hereinafter set forth, finds them to bewithout merit.Upon the entire recordin the case, the Boardmakes the following:FINDINGS OF FAOPI.THE BUSINESS OF THE RESPONDENTThe respondent, Christian Board of Publication, is a corporationorganized and existing under the laws of the State of Missouri gov-erning the incorporation of religious, charitable, eleemosynary,fraternal, and other similar corporations organized not for profit.The sole offices and plant of the respondent are located at St. Louis,Missouri, where it is engaged in the business of printing, publishing,and selling religious books and pamphlets. It also publishes somemedical books and journals and does a small amount of job printing.The raw materials used by the respondent consist chiefly of paperand ink, all of which are purchased within the State of Missouri.The respondent's finished products amount in value to approximately$600,000 per year, of which approximately 45 per cent are sold andtransported outside the State of Missouri.During normal periodsthe respondent employs approximately 165 persons, including 112 to115 production employees.II.THEORGANIZATIONS INVOLVEDAllied Printing Trades Council of St. Louis, Missouri, is a labororganization composed of representatives of numerous labor organi-zations in the St. Louis printing industry. It is affiliated with theInternational Printing Pressmen and Assistants' Union of NorthAmerica, which in turn is affiliated with the American Federation ofLabor.The Employees Committee is a labor organization composed ofrepresentatives from each, department of the respondent's plant,informally selected by the employees in the respective departments.III.THE UNFAIR LABOR PRACTICESA. Interference with and dominationof the formationand adminis-tration of the Employees CommitteeIt appears that the Council made no effort to organize the respond-ent's employees until sometime after May 11, 1937.During May andJurie a substantial number of the respondent's employees signedauthorization cards designating the Council as their collective bar-gaining representative.In April 1937,however, the Council en-deavored to negotiate a contract with the respondent providing,inter alia,for a closed shop and the union wage scale.Between April ,538DECISIONS OF NATIONALLABOR RELATIONS BOARD13 and June 8, 1937, the Council and the respondent held four un-successful conferences, the respondent contending that it could notpay the union wage scale and could not operate its plant under aclosed-shop contract.The Council refused to compromise either ofthese demands.On June 10 and 11, 1937, the respondent, with the aid of Price,Waterhouse & Co., certified public accountants, conducted an electionamong its employees for the purpose of determining their choice ofcollective bargaining representatives.Just prior to the election theemployees on the day shifts were addressed by Walter J. Taylor, therespondent's plant superintendent, andWilliam P. Shelton, therespondent's general manager.The employees on the night: shiftwere addressed by Taylor.Taylor and Shelton advised the em-ployees in substance that the respondent had no grievance against anyunion, that it was immaterial to the respondent whom the employeesdesignated as their bargaining agency, and that the employees shouldvote as they desired without fear of discrimination.The ballots,which were prepared by the respondent, enabled the employees tovote "For Unions Affiliated With Allied Printing Trades Council," or"For Company Union," or "For Present Method."The results of theelection were as follows:For Unions Affiliated With Allied PrintingTrades Council__62For Company Union------------------ -__----------------24For Present Method-------------------- _----------------29Void-----------------------------------------------------6Total--------------------------------------121The outcome soon became known throughout the plant, althoughthe respondent made no formal announcement relative thereto.Some time during the week following the election Mike Snyder,Albert Ilges, Charles A. Shull, one Battieger, and one Vogelbein, allpressmen, constituted themselvesa committee,under the leadershipof Shull.After obtaining from their foreman permission to leavetheir presses, they called upon Taylor and requesteda wage increasein accordance with the terms of a petition 4 which had been circu-lated in the pressroom and bindery department in February 1937preparatory to a demand for a wage increase.When Taylor repliedthat he could not bargain with themunlessthey represented amajority of the employees, they circulated, during workinghours, a4 This petition is not in evidence,but the record indicates that it was substantially thesame as the"Yes and No"petition set out below.Although the February petition wascirculated in the plant during working hours, all the witnesses who testified with respectto the petition disclaimed any knowledge as to who drafted or started the circulationof it and were likewise unable to say who presented it to the respondent.It appears thatthe petition was placed in the rear of the pressroom and as each pressman signed it,he would inform the next pressman what was being done and ask him to sign.Shortlyafter receiving this petition the respondent granted a small general wage increase CHRISTIAN BOARD OF PUBLICATION539petition, herein called the "Yes andNo"petition,which reads asfollows :Will you be satisfied to receive a raise in salary to the extentof $2.00 below the Union scale, said salary to remain within thismargin in proportion to the Union scale.It appears that this petition, which was typed in the respondent'soffices, passed from hand to hand among the employees, includingforemen and other supervisory employees.Perry, the foreman ofthe pressroom on the second shift, handed the petition to William H.Bowman, a pressman, and asked him to "hand it to Charlie Shullin the morning."One Schiefelbein asked Bowman for the petitionand after some argument with Schiefelbein, Bowman gave the peti-tion to him.Schiefelbein agreed with Bowman that the petition"was not worth the paper it was written on" but told Bowman thathe desired to show it to the other two men working with him.Schiefelbein returned the petition to Bowman but later Schiefelbeinagain requested Bowman to give him the petition, telling Bowmanthat Joe Wilson, the chief lock-up man on the first shift, had toldSchiefelbein "to get that petition and sign it up."While Schiefel-bein did not have the title of foreman he was in charge of the com-posing room on the third shift and it was necessary to get his ap-proval of all "make up" and "lay-out" work.The above findingsare based upon Bowman's testimony which stands uncontradicted.We find that Schiefelbein is a supervisory employee.Bowman'stestimony concerning the activities of Perry and Schiefelbein wascorroborated by George J. Ehlen, a press feeder, who testified thatForeman Perry and Charles Venn, a pressman, circulated the peti-tion on the second shift.Thus it is clear that at least two super-visory employees actively participated in the circulation of the "Yesand No" petition.After 68 employees had written the word "Yes"on the petition the committee of 5 pressmen showed it to Taylorsome time between June 11 and June 19 and claimed by virtue thereofthe right to represent the employees for the purpose of collectivebargaining.It does not appear from the record whether or notTaylor at that time recognized the claims of the 5 pressmen.Upon the suggestion of Shull the employees in each departmentselected a representative to act for them in negotiations with therespondent.The manner in which these representatives were chosenis revealed by Shull's testim&ny :In our department we asked for who would be a representa-tive, and naturally I couldn't be their representative, becauseI had taken the initiative, you might say, the spokesman-I wasleft out and the other pressmen there suggested Mr. Geiselmanfor their representative. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDAl Roth, Harold D. Lewis, and Charles Venn were selected in themanner described by Shull.Albert Ilges, who was chosen to replaceGeiselman, and William H. Smith both testified that they did notknow by what means they were selected as representatives.JoeBonkrud was selected to represent the linotype operators on thesecond shift and later Bonkrud appointed J. B. Nicholls as the repre-sentative.Nicholls has since been acting as such representative.Asto Bonkrud's selection Nicholls testified, "Well, we just got togetherand talked it over and said Joe was to be our representative."Nicholls' testimony was not denied.Shull acts as chairman of theEmployees Committee although, according to his own testimonyset forth above, he was not selected as a representative by any of therespondent's employees.Having obtained the permission of Taylor, the committee of 5pressmen called a meeting of the employees which was held in theassembly room of the plant on Saturday, June 19, 1937. This meet-ing over which Shull presided was attended by about 50 employeesincluding the Employees Committee, the members of which attendedas "instructed delegates" of their respective departments.Shull re-quested Shelton, Taylor, and J. P. Whittall, the respondent's auditorand office manager, to hold themselves in readiness for a conferencewith the Employees Committee at the close of the meeting.Duringthe course of the meeting the Employees Committee amended the"Yes and No" petition by adding thereto the words: "for the periodof one year subject to renewal," and approved the petition asamended.At the close of the meeting which lasted approximately5 hours, the Employees Committee requested Shelton, Taylor, andWhittall, who had remained in their offices all afternoon, to cometo the assembly room for a conference. Shull handed the "Yes andNo" petition to Shelton and stated that they were ready to bargain.Shelton, in the presence of all the employees attending the meeting,informed the Employees Committee that it would be necessary torefer the requested wage increase to the respondent's board of direc-tors but stated that the respondent would recognize the EmployeesCommittee as the exclusive bargaining representative of its em-ployees.Shelton, however, suggested that the "Yes and No" petitionbe recirculated and signed by the employees.The Employees Com-mittee accordingly circulated in each department of the plant sep-arate copies of the petition, herein callej the June 19 petition, whichstated :We the undersigned will be satisfied to receive a raise in salaryto the extent of $2.00 below the Union scale, said salary to re-main within this margin in proportion to the Union scale for CHRISTIAN BOARD OF PUBLICATION541same number of hours; also for a period of one year and subjectto renewal.Power for committee to settle all grievances with the foremanof the various departments.Full seniority to prevail in all departments and on all shifts.We also authorize our delegate_______________________ to signthe original agreement with the Company.In the blank space of the last paragraph of this petition was writ-ten the name of the member of the Employees Committee represent-ing the department in which the particular copy of the petition wascirculated.The various copies of the petition were signed in theaggregate by 90 employees.Although it is dated June 19, 1937,Shull's testimony discloses that it was prepared by the EmployeesCommittee on June 21 or 22 and was typed in the respondent's office.Signed copies of the petition were submitted to Shelton at his re-quest and on June 21 or 22, the respondent granted the wage increaserequested by the Employees Committee, making such increase effec-tive retroactively as of June 18, 1937.In addition to the activity of the respondent's supervisory em-ployees in connection with the circulation of the "Yes and No" peti-tion Edwin S. Wood, foreman in the composing room on the secondshift,made a statement which was calculated to discourage member-ship in the Council.Bowman testified that Wood told him, "If someof these men around here don't forget their unionization, they aregoing to find themselves walking the streets shortly." Bowman'stestimony is corroborated by Stoffregen 5 and Albert O'Connell.O'Connellfixed the time as the early part of June.Wood deniedhaving made this statement but on cross-examination admitted havingsaid "Well, if the union wins this, more than likely I will be on theoutside looking in on account of my age, on account of the fact I havepassed the age limit for admission to the union."We find thatWood's statement was substantially that attributed to him by Bow-man, Stoffregen, and O'Connell.On July 6, August 3, and August 23, the respondent and theCouncil again conferred and discussed the same demands which theCouncil had made at the earlier conferences.The parties, however,were unable to reach any agreement.On August 24, 1937, Sheltonaddressed a letter to the members of the Employees Committeeformally recognizing them as the "exclusive representatives of all theemployees in the mechanical department for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and all other conditions of employment."The letter further5Incorrectly spelled Stoffregan in the complaint. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDset forth a wage scale together with other terms and conditions ofemployment and concluded, "This agreement is for a term of oneyear beginning September 3, 1937."The original copy of this let-ter,which purports to be an agreement between the respondent andthe Employees Committee, was approved by the 10 addressees andwas returned to Shelton.In January 1938 the Council again attempted to negotiate withthe respondent.Shelton and the respondent's attorney indicated thatthe respondent was satisfied with the plan under which the plant wasthen operating and desired no further negotiations with the Council.B. Conclusions with respect to the Employees CommitteePrior to the June 10 election there was no thought among therespondent's employees of forming an "inside" union, nor did theysee the necessity of forming a committee to represent them.On thecontrary in February they had relied solely on a petition demandinga wage increase, which was not signed and which bore only the word"yes" written by a number of the employees indicating their ap-proval of it.The first suggestion of a "company union" appearedon the ballot which was prepared by the respondent and used in anelection conducted by the respondent without the cooperation of theCouncil.Immediately after the election the Employees Committeewas organized and soon was recognized by the respondent as thecollective bargaining representative of its employees.We find thatthe respondent's suggestion that the employees might vote for a"company union" furnished the inspiration for the organization ofthe Employees Committee, two members of which were never selectedby any employees and the remaining eight members being selectedby acclamation of a small group within the various departments ofthe plant.As was evidenced by the Council's authorization cards as well asthe results of the June 10 election, a substantial number of the re-spondent's employees desired the Council as their collective bar-gaining agent.It was after the strong expression of sympathy forthe Council in the June 10 election that the proponents of an "inside"organization were able to obtain substantial concessions from therespondent.The circulation, with the aid of foremen and othersupervisory employees, of the "Yes and No" and June 19 petitions,both of which were typed in the respondent's offices; the donationof the assembly room for the June 19 meeting; the recognition of theEmployees Committee as the exclusive bargaining agency solely onthe basis of the "Yes and No" petition; and the granting of thewage increase to within $2.00 of the union wage scale, after therespondent had repeatedly told the Council that it could not afford CHRISTIAN BOARD OF PUBLICATION543to pay wages as high as the union rates, all testify to the respond-ent's desire to encourage the Employees Committee and to assist itin making an effective appeal to the employees.Considering the respondent's attitude in its negotiations with theCouncil, we are led to the conclusion that its prompt recognition ofthe Employees Committee and its granting of the Employees Com-mittee's request for a wage increase were motivated by the respond-ent's desire to encourage an organization of its employees withinthe plant and to discourage any attempts of outside labor organi-zations effectively to appeal to its employees. It is clear that theonly function of the Employees Committee has been to crystallize,with the aid of the respondent, the fruits of the Council's organiza-tion campaign and negotiations, and at the same time thwart theCouncil's attempts to obtain the respondent's recognition of it asthe employees' collective bargaining representative.We find that the respondent, by its activities described above, hasdominated and interfered with the formation and administration ofthe Employees Committee, and has contributed support thereto, andhas thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.C. The alleged refusal to bargain1.The appropriate unitThe complaint alleged that the compositors, mailers, pressmen,feeders, and bookbinders at the respondent's plant constitute unitsappropriate for the purpose of collective bargaining.The re-spondent denied this allegation and averred that all the groupsnamed above constitute a single appropriate unit.The Council doesnot claim to represent a majority of the employees in each of thegroups named above, and the evidence adduced at the hearing, uponwhich the Council rests its claim to a majority representation, treatsthe employees in all the named groups as a single unit.Thus, it isapparent that both the Council and the respondent are contendingfor a single unit composed of the employees in the groups namedin the complaint.There was no evidence adduced at the hearing insupport of the allegations of the complaint that the separate groupsconstitute appropriate units.We find that the compositors, mailers, pressmen, feeders, and book-binders at the respondent's plant constitute a unit appropriate forthe purposes of collective bargaining and that said unit insures tothe respondent's employees the full benefit of their right to self-organization and collective bargaining and otherwise effectuates thepolicies of the Act. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The question of majority representationTo sustain the allegation that the respondent refused to bargainwith the Council, it was necessary to prove that the Council hadbeen designated the bargaining representative by a majority of theemployees in the appropriate unit.The record does not conclusivelyreveal the total number of employees in the appropriate unit.Shel-ton testified that the respondent employs about 112 mechanical em-ployees, and the Council's president testified that about 100 of therespondent's employees are eligible to membership in the variousorganizations comprising the Council.At the hearing the Council submitted 48 signed authorizationcards, each designating the Council as the bargaining representa-tive of the signer, and five slips of paper, each bearing the name,address, and department of an employee but including no designa-tion of a bargaining representative.This evidence does not pro-vide the basis for a finding that the Council had been designatedby a majority of the respondent's employees in the appropriate unit.The allegation of the complaint as to the respondent's refusal tobargain with the Council, and the Trial Examiner's finding to thesame effect apparently are predicated upon the results of the elec-tion held in the plant on June 10 and 11, 1937. Since there is noshowing of the exact number of employees in the appropriate unit,nor that the voting in the said election was confined to employees inthe unit found herein to be appropriate, we deem the results of thesaid election to be indeterminative of the Council's claim to a ma-jority representation.We find that the evidence does not sustainthe allegation of the complaint that the respondent refused to bargaincollectively with the Council as the representative of a majority ofits employees in an appropriate unit.D. The discharge of Joseph H. RobinsonJoseph H. Robinson, who at the time of his discharge was employedas a mailer, had worked for the respondent approximately 4 years.He was discharged by Shelton on January 14, 1938, for the assignedreason that his services were not needed after the installation in themailing department of a power-driven addressograph machine.During the summer of 1937 the respondent began negotiations forthe purchase of an addressograph which was installed during thefirst 2 weeks of January 1938.This machine is operated by WalterStrothers who is senior to Robinson in point of service and the onlyother mailer employed by the respondent.The respondent retainedin its mailing department two employees who have less seniority thanRobinson, and employed Harold Whittall, the son of the respondent's CHRISTIAN BOARD OF PUBLICATION545auditor andofficemanager, for part-time work in that departmentthe day following Robinson's discharge.None of these employees,however, are mailers nor do they receive mailers' wages.At thetime of the hearing no one had been employed to replace Robinson.Although Robinson is a member of the Mailers' Union, associatedwith the Council, it does not appear when he joined thatorganiza-tion.On May 22, 1937, however, he signed a card authorizing theCouncil to represent him for purposes of collective bargaining andhe was the only employee to speak in support of the Council at theJune 19 meeting in the assembly room.After the respondent granteda general wage increase, pursuant to the "Yes and No" petitionreferred to above, Robinson twice complained to Strothers, who hascharge of the mailing department, that his pay was less than thatprovided for by the petition.On January 10, 1938, Robinsonaddressed a letter to the Employees Committee in which he statedthat the respondent intended to employsomeoneother than a recog-nized mailer to operate the new addressograph machine and suggestedthat this matter be investigated by the Employees Committee.Thisletter was given to Whittall who stated that the matter would be givenconsideration.Robinson's speech in support of the Council, his complaints con-cerning his wage rate, and his complaint concerning the operationof the addressograph raise a strong doubt as to the propriety of hisdischarge.We are not satisfied from the evidence, however, thatRobinson was discharged because of his membership in or activity onbehalf of the Council.We find, therefore, that the allegation thatRobinson was discharged because of his membership in and hisactivity on behalf of the Council is not sustained by the evidence.E. The other dischargesOn or about July 2, 1937, the respondent discharged or laid offWilliam Bowman, Jacob Koch, Albert O'Connell, George Ehlen,Floyd Tully, and Adolph Stoffregen.All of the above-named per-sons were employed for work on a temporary third shift which beganoperating in February 1937.It has long been the custom of the respondent to work the tworegular shifts overtime or to employ extra help for a temporary thirdshift during unusually busy periods.Bowman, O'Connell, Ehlen,and Stoffregen all testified that when they were employed on variousdates between February and May 1937 they either were informed orknew from past experience that the work was temporary. It does notappear that these six employees were more active on behalf of theCouncil than were many other employees of the respondent.Nordoes it appear that the discontinuance of the third shift in July 1937 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas in any way a departure from the operating methods employedby the respondent for many years.We find that the respondent did not discharge William Bowman,JacobKoch, Albert O'Connell, George Ehlen, Floyd Tully, andAdolph Stoffregen for the reason that they or any of them joinedor assisted the Council or engaged in concerted activity for thepurposes of collective bargaining or other mutual aid or protection.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, A and B above, occurring in connection with the operations ofthe respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom. Since, par-ticularly, the respondent has dominated and interfered with the for-mation and administration of the Employees Committee, we shallorder the respondent to withdraw all recognition from the EmployeesCommittee, and to disestablish it as the collective bargaining repre-sentative of any of its employees.Any contract entered into betweenthe respondent and the Employees Committee, whether it be thecontractin existenceat the time of the hearing or another enteredinto subsequent thereto, is void and of no effect.We shall order therespondentto ceasegiving effect thereto.'Having found that the respondent has not refused to bargain withthe representatives of its employees and has not discriminated withregard to the hire and tenure of their employment,we shall dismissthe complaintin so far as it allegesthe commission of unfair laborpractices within themeaningof Section8 (3) and(5) of the Act.Upon the basis of the above findings of fact, and upon the entirerecord in thecase, the Board makes the following :CONCLUSIONS OF LAW1.Allied Printing Trades Council of St. Louis, Missouri, and theEmployees Committee are labor organizations,within themeaning ofSection 2(5) of the Act.6SeeMatter of Btackpole Carbon CompanyandUnited Electrical t Radio Workers ofAmerica, Local No. 502,6 N. L.R. B. 171, enforced inNational Labor Relations Board v.Btaokpole Carbon Company,105 F.(2d) 167(C. C. A. 3d). CHRISTIAN BOARD OF PUBLICATION5472.By dominating and interfering with the formation and admin-istration of the Employees Committee, and by contributing supportthereto, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) and (5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Christian Board of Publication, St. Louis, Missouri, and its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of the Employees Committee, or with the formation or admin-istration of any other labor organization of its employees, and fromcontributing support to the Employees Committee or to any otherlabor organization of its employees;(b)Giving effect to any contract it may have entered into withthe Employees Committee, whether it be the contract in existence atthe time of the hearing in this case, or another entered into subse-quent to said hearing;(c)In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid and protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from the Employees Committee asthe representative of any of its employees for the purposes of deal-ing with the respondent concerning grievances, labor disputes, ratesof pay, wages, hours of employment, or other conditions of employ-ment, and completely disestablish the Employees Committee as suchrepresentative; 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of at least sixty (60)consecutive days, stating(1) that therespondent will cease anddesist as aforesaid;(2) that the respondent withdraws and willrefrain from all recognition of the Employees Committee as a rep-resentative of any of its employees for the purposes of dealing withthe respondent concerning grievances,labor disputes,rates of pay,wages, hours of employment,and other conditions of employment,and completely disestablishes it as such representative;and (3) thatany existing contract between the respondent and the EmployeesCommittee is void and of no effect;(c)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT is FURTHER ORDERED that the complaint,in so far as it alleges thatthe respondent has engaged in unfair labor practices within themeaning of Section 8 (3) and (5) of the Act, be, and it hereby is,dismissed..MR.WII.IaAM M. LEISERSON took no part in the consideration of theabove Decision and Order.